Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A pizza transfer tool comprising: (a) a vertical shaft aligned with a vertical axis; (b) an upper member mounted to the vertical shaft for alternative upward and downward motions along the vertical axis; (c) a lower member mounted to the vertical shaft for motions with respect to the upper member, said motions being along the vertical axis; (d) a plurality of upper arms, each upper arm among the plurality of upper arms having a proximal end pivotally mounted to the upper member; (e) a plurality of lower arms, each lower arm among the plurality of lower arms having a proximal end pivotally mounted to the lower member; (f) a plurality of linking members, each linking member among the plurality of linking members having a radially outer end and having a radially inner end, wherein the radially outer end of said each linking member is pivotally mounted to a distal end of one of the upper arms, and wherein the radially inner end of said each linking member is pivotally mounted to a distal end of one of the lower pivot arms; and (g) a plurality of spatulas, each spatula among the plurality of spatulas being fixedly attached to the radially inner end of one of the linking members.”, as recited in Claim 1 specifically:
the structural and operative relationship between the pizza, vertical shaft, upper member, lower member, plurality of upper arms, plurality of lower arms, plurality of linking members, and plurality of spatulas.  Especially as it relates to the structural and operative relationship between the vertical shaft, upper member, lower member, plurality of upper arms, plurality of lower arms, and plurality of linking members and the relative motion between the upper member and the lower member to actuate the upper arms, lower arms, and linking members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see Response to Non-Final Office Action, filed 2022/05/03, with respect to the Examiner’s Rejection of Claims 1-8 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1-8 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 20150239713 A1 and US 10759062 B2 have been cited by the examiner as pertinent to the applicant’s disclosure because they teach grippers actuated by linkages attached to the grippers and a sliding member mounted to a vertical member oriented perpendicular to the rotational axis of the gripping members being actuated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652